DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 12/07/21.  Accordingly, claims 21-27 are currently pending; and claims 1-20 are canceled.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (2019/0037636), previously cited.
-Regarding claim 21, Kim et al teaches a User Equipment (UE) (“UE 100”, [0192]), the UE (see figure 16) comprising: 
transmission and reception circuitry (110) operating transmission and reception of the UE ; and a controller (120) controlling operations of the UE, (see [0192]),
wherein the controller (represented by (UE) shown in figures 10 and 14, as the controller controlling operations of the UE) is configured to initiate a Protocol Data Unit (PDU) session establishment procedure (PDU Session Establishment) (see (S1402) of figure 14, and [0136]), 
in the PDU session establishment procedure, the transmission and reception circuitry (represented by (UE) shown in figures 10 and 14, as the transmission and reception circuitry operating transmission and reception of the UE) is configured to: 
transmit, to a core network (“unified core network”, [0110], the core network represented by (RAN, AMF, UPF#1, SMF#1) shown in figure 10), a PDU Session Establishment Request message (PDU Session Establishment Request) (see (S1003) of figure 10), the message  including first information (“DN information, slice related information, and identification information (e.g., PDU session ID)”, [0114]) indicating whether a PDU session (“the  PDU session to be generated”, [0114]) is requested to be established as a first PDU session (“PDU session #1”, [0136]) in a case of requesting to establish a new PDU session as the first PDU session (see (S1402, S1403) of figure 14 and [0114, 0136]); and 
receive, from the core network, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session is established as the first PDU session, in such a way that right after the reception ((S1009), figure 10),  the UE can transmit uplink data ((First uplink data), figure 10) with respect to the established first PDU session (see [0115, 0116]); and 
the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane resource setup”, [0140]) is established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), in such a way that after the first PDU session is established (see ((S1403, S1404) of figure 14), the UE can be changed to the 5GMM-IDLE 
-Regarding claim 22, as for claim 21, Kim et al teaches that the controller (represented by (UE) shown in figures 10 and 14) considers the new PDU session as the first PDU session in a case that the second information (as being the PDU Session Establishment Accept)  is included in the PDU Session Establishment Accept message.
-Regarding claim 23, as for claim 21, Kim et al teaches that the controller (represented by (UE) shown in figures 10 and 14) is further configured to perform a Service request procedure (Service Request) to change from the 5GMM-IDLE mode to the 5GMM-CONNECTED mode (see (S1411) of figure 14 and [0139, 0140]). 
-Regarding claim 24, Kim et al teaches a communication control method performed by a User Equipment (UE) (“UE 100”, [0192]), the communication control method comprising: 
initiating a Protocol Data Unit (PDU) session establishment procedure (PDU Session Establishment) (see (S1402) of figure 14, and [0136]); 
in the PDU session establishment procedure, transmitting, to a core network (“unified core network”, [0110], the core network represented by (RAN, AMF, UPF#1, SMF#1) shown in figure 10), a PDU Session Establishment Request message (PDU Session Establishment Request) (see (S1003) of figure 10) including first information (“DN indicating whether a PDU session (“the  PDU session to be generated”, [0114]) is requested to be established as a first PDU session (“PDU session #1”, [0136]) in a case of requesting to establish a new PDU session as the first PDU session (see (S1402, S1403) of figure 14 and [0114, 0136]); and 
in the PDU session establishment procedure, receiving, from the core network, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session is established as the first PDU session, in such a way that right after the reception ((S1009), figure 10),  the UE can transmit uplink data ((First uplink data), figure 10) with respect to the established first PDU session (see [0115, 0116]),
wherein the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane resource setup”, [0140]) is established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), in such a way that after the first PDU session is established (see ((S1403, S1404) of figure 14), the UE can be changed to the 5GMM-IDLE mode ((idle mode), S1404, figure 14), wherein during the 5GMM-IDLE mode, the UE can receive a paging ((Paging), S1410, figure 14) indicating a downlink data notification ((Downlink Data Notification), S1408, figure 14), and then transition to the 5GMM-CONNECTED mode by interacting, via (S1415, figure 14),  with the core network for establishing of the User Plane (UP) resources (“user plane resource set up”, [0141]) on the basis of the established first PDU session  (see [0089, 0107-0109, 0140, 0141]).

-Claim 26 is rejected with similar reasons for claim 23.
-Regarding claim 27, Kim et al  teaches a core network (200) (see figure 16) comprising: transmission and reception circuitry (210) operating transmission and reception of the core network; and a controller (220) controlling operations of the core network, wherein 
the controller is configured to perform a Protocol Data Unit (PDU) session establishment procedure (PDU Session Establishment) (see (S1402) of figure 14, and [0136]), in the PDU session establishment procedure;
the transmission and reception circuitry (represented by ((RAN, AMF, UPF#1, SMF#1) shown in figures 10 and 14)) is configured to 
receive, from a User Equipment (UE) (“UE 100”, [0192]), a PDU Session Establishment Request message (PDU Session Establishment Request) (see (S1003) of figure 10), the message  including first information (“DN information, slice related information, and identification information (e.g., PDU session ID)”, [0114]) indicating whether a PDU session (“the  PDU session to be generated”, [0114]) is requested to be established as a first PDU session (“PDU session #1”, [0136]) in a case of requesting to establish a new PDU session as the first PDU session (see (S1402, S1403) of figure 14 and [0114, 0136]), and
transmit, to the UE, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session is established as the first PDU session, in such a way that right after the reception ((S1009), figure 10),  the UE can transmit uplink data ((First uplink data), figure 10) with respect to the established first PDU session (see [0115, 0116]); and 
the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane resource setup”, [0140]) is established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), in such a way that after the first PDU session is established (see ((S1403, S1404) of figure 14), the UE can be changed to the 5GMM-IDLE mode ((idle mode), S1404, figure 14), wherein during the 5GMM-IDLE mode, the UE can receive a paging ((Paging), S1410, figure 14) indicating a downlink data notification ((Downlink Data Notification), S1408, figure 14), and transition to the 5GMM-CONNECTED mode by interacting, via (S1415, figure 14),  with the core network for establishing of the User Plane (UP) resources (“user plane resource set up”, [0141]) on the basis of the established first PDU session  (see [0089, 0107-0109, 0140, 0141]).
Response to Arguments
Applicant's arguments filed 12/07/21 have been fully considered but they are not persuasive. 
The applicant mainly argues that with respect to claim 21, 
(i) Kim et al  does not teach all features recited in the claim,
(ii) Particularly, Kim et al  does not teach that a PDU Session Establishment Request message includes second information, and the second information indicates that the PDU session is established as the first PDU session, and
(iii), Particularly, Kim et al  does not teach the limitation “the first PDU session is a PDU session for which User Plane (UP) resources are established during transition from 5GMM-IDLE mode to 5GMM-CONNECTED mode.

	Regarding part (ii), the examiner also disagrees.  Kim et al  teaches that the transmission and reception circuitry of the UE receives, from the core network, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session is established as the first PDU session, in such a way that right after the reception ((S1009), figure 10),  the UE can transmit uplink data ((First uplink data), figure 10) with respect to the established first PDU session (see [0115, 0116]).
	Regarding part (iii), the examiner also disagrees.  Kim et al  teaches that the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane resource setup”, [0140]) is established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), in such a way that after the first PDU session is established (see ((S1403, S1404) of figure 14), the UE can be changed to the 5GMM-IDLE mode ((idle mode), S1404, figure 14), wherein during the 5GMM-IDLE mode, the UE can receive a paging ((Paging), S1410, figure 14) indicating a downlink data notification ((Downlink Data Notification), S1408, figure 14), and then transition to the 5GMM-CONNECTED mode by interacting, via (S1415, figure 14),  with the core network for establishing of the User Plane (UP) resources (“user plane resource set up”, [0141]) on the basis of the established first PDU session  (see [0089, 0107-0109, 0140, 0141]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463